                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   In the matter of the Complaint of
                                  11   BRIAN CHRISTOPHER AMBLE as the                      No. 20-03713 WHA
                                       alleged owner of a certain 1971 Far East
                                  12   Mariner 40 bearing hull identification
Northern District of California
 United States District Court




                                       number GM82 and her engines, tackle,
                                  13   appurtenances, etc.                                 ORDER TO SHOW CAUSE WHY
                                                                                           ACTION SHOULD NOT BE
                                  14   For exoneration from, or limitation of,             DISMISSED FOR LACK OF
                                       liability.                                          SUBJECT-MATTER JURISDICTION
                                  15
                                       BRIAN CHRISTOPHER AMBLE,
                                  16
                                                      Third-Party Plaintiff,
                                  17
                                               v.
                                  18
                                       JESSICA PLANTE,
                                  19
                                                      Third-Party Defendant.
                                  20

                                  21

                                  22

                                  23        The parties are hereby ORDERED TO SHOW CAUSE why this action should not be

                                  24   dismissed for lack of subject-matter jurisdiction given petitioner Amble’s refusal to admit

                                  25   ownership of the boat at the time of the fire in light of the following authorities: American Car

                                  26   & Foundry Co. v. Brassert, 289 U.S. 261 (1933); Admiral Towing Co. v. Woolen, 290 F.2d 641
                                  27   (9th Cir. 1961); Calkins v. Graham, 667 F.2d 1292 (9th Cir. 1982); Marine Recreational

                                  28   Opportunities, Inc. v. Berman, 15 F.3d 270 (2nd Cir. 1994).
                                   1         In Admiral Towing Co., 290 F.2d at 645, our court of appeals held:

                                   2                [it is clear that] possession and control standing alone are
                                                    insufficient to confer ownership. When, however, a mortgagee
                                   3                such as [petitioner] comes into possession and control of a vessel
                                                    as the first step in a process which is to culminate uninterruptedly
                                   4                in his becoming the holder of legal title to her, we think he
                                                    becomes an owner for purposes of limiting his liability. This for
                                   5                the reason that his relationship to the vessel is such as might
                                                    reasonably afford grounds upon which a claim of liability for
                                   6                damages might be asserted against him, a claim predicated on his
                                                    status as the person perhaps ultimately responsible for the vessel’s
                                   7                maintenance and operation . . . .
                                   8         In Calkins v. Graham, our court of appeals construed the final sentence quoted above

                                   9   from Admiral Towing. The Court of Appeals held:

                                  10                Although this contention may have had some merit while
                                                    [petitioner] was in exclusive possession and control of the vessel . .
                                  11                . it does not apply to the situation as it existed at the time of the
                                                    accident. When the accident occurred, [petitioner] no longer had
                                  12                possession or control of the vessel, nor was he responsible for its
Northern District of California
 United States District Court




                                                    maintenance and operation . . . The circumstances which make
                                  13                one a ‘likely target,’ as in Admiral Towing, supra, 290 F.2d 641,
                                                    must exist at the time of the accident or loss.
                                  14
                                       Calkins, 667 F.2d at 1294–95.
                                  15
                                             Under Admiral Towing and Calkins, an “owner” under the Limitation Act is one who, if
                                  16
                                       not a titleholder to the vessel, must, at minimum, have possession or control of the vessel, or
                                  17
                                       ultimate responsibility for the vessel’s maintenance and operation; and one of those conditions
                                  18
                                       must exist at the time of the accident or loss.
                                  19
                                             We are aware of only a single decision holding that a former owner who retained no
                                  20
                                       interest whatsoever in the vessel at the time of the accident qualified as an “owner” under the
                                  21
                                       Act: In re The Trojan, 167 F.Supp. 576 (N.D. Cal. 1958), aff’d sub. nom. Todd Shipyards
                                  22
                                       Corp. v. United States, 274 F.2d 402 (9th Cir. 1960). The weight of Todd Shipyards, however,
                                  23
                                       is undermined by the fact that it was a decision on an interlocutory appeal, and by the later
                                  24
                                       decisions of Admiral Towing and Calkins.
                                  25

                                  26
                                  27

                                  28
                                                                                         2
                                   1         Here, petitioner Amble expressly disclaims “any interest in, dominion over, or possession

                                   2   of” the boat at the time of the fire (Dkt. No. 1 at ¶ 9).

                                   3         Under the authorities cited above, how is subject matter jurisdiction satisfied here?

                                   4         The parties must file their responses by MAY 11 AT NOON.

                                   5

                                   6

                                   7        IT IS SO ORDERED.

                                   8

                                   9   Dated: April 30, 2021

                                  10

                                  11
                                                                                                   WILLIAM ALSUP
                                  12                                                               UNITED STATES DISTRICT JUDGE
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
